DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (“Shimizu”, US 2018/0278817).

Regarding claim 1, Shimizu discloses a camera matte box comprising: 
a body (a camera body 1, see Shimizu: fig. 2 and par. [0051]); 
an adjustable filter removably mounted in the body (an ND unit 13/400 includes an ND turret 423 removably mounted in the body 1, see Shimizu: figs. 2, 10-11 and pars. [0053], [0091]); and 
an electrical filter control module configured to adjust a position of the adjustable filter (Shimizu: see fig. 11 and pars. [0088], [0091], wherein a stepping motors 416 configured to adjust a position of the ND turret 423).

Regarding claim 11, Shimizu discloses the camera matte box of claim 1, wherein the electrical filter control module is slidably connected with the adjustable filter (Shimizu: see fig. 11 and par. [0091], wherein the worm gear 418 of the stepping motor 416 connected with the ND turret 423 by an outer peripheral gear. The Examiner broadly interprets when two gears are connected to each other, each tooth of worm gear 418 is slidable with other tooth of the outer peripheral gear. Therefore, the worm gear 418 of the stepping motor 416 is slidably connected with the outer peripheral gear of the ND turret 423).

Regarding claim 17, Shimizu discloses an adjustable filter for a camera matte box, comprising: 
a housing (a camera body 1, see Shimizu, fig. 2 and par. [0064]); 
a filter element rotatably installed in the housing (Shimizu: see figs. 2, 10-11 and par. [0091], wherein a ND turret 423 of ND filter 13/400 rotatably installed in the camera body 1); and 
a gear transmission mechanism at least partially contained in the housing, the gear transmission mechanism rotatably coupled to the filter element for adjusting a position of the filter element (Shimizu: see fig. 11 and par. [0091], noted that a worm gear 428 at least partially contained in the camera body 1, the worm gear 428 rotatably coupled to the ND turret 423 for adjusting a position of the ND turret 423).

Regarding claim 19, Shimizu discloses the adjustable filter of claim 17, wherein the housing comprises a mechanical interface for removably connecting with an electrical filter control module that is configured to rotate the filter element using the gear transmission mechanism (Shimizu: see figs. 2, 11 and par. [0091], wherein the camera body 1 comprises a worm gear 418 for removably connecting with stepping motor 416 that is configured to rotate the ND turret 423).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (“Shimizu”, US 2018/0278817) in view of Palmer (US 5,564,817).

Regarding claim 2, Shimizu discloses the camera matte box of claim 1, further comprising: 
a filter holder removably attached to the body, holding the adjustable filter in a cavity of the body (Shimizu: see figs 1-3 and par. [0053], in which a front base 11 removably attached to the body 1, holding the ND unit 13/400 including an ND turret 423 in a cavity of the body 1); and 
a mount connect the filter holder to a camera lens (Shimizu: see figs. 1-2 and par. [0051], [0053], noted that a mount 3 connect the front base 11 to a camera lens 2).
Shimizu does not explicitly disclose that a lens adapter removably connect the filter holder to a camera lens.
However, Palmer teaches that a lens adapter removably connect the filter holder to a camera lens (Palmer: see fig. 1 and col. 2, lines 56-60, wherein T-adaptor 30 removably connect a night vision device 20 to an option optical attachment 60).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Palmer with the system/method of primary reference to include a lens adapter.
One would have been motivated to easily attach a camera lens to the device by having a lens adapter.  

Regarding claim 4, Shimizu in the combination with Palmer discloses the camera matte box of claim 2, wherein the filter holder removably holds a non-adjustable filter in the body, wherein the adjustable filter and the non- adjustable filter are aligned in an axial direction toward the camera lens (Shimizu: see figs 1-3, 11 and par. [0053], [0093]-[0094], wherein the front base 11 holds a non-adjustable filter as an unnecessary light reduction turret 430, wherein the adjustable filter as the ND turret 423 and the non-adjustable filter as the unnecessary light reduction turret 430 are aligned in an axial direction toward the camera lens).

Regarding claim 5, Shimizu in the combination with Palmer discloses the camera matte box of claim 2.
Palmer further disclose that the lens adapter has a first end and a second end, the first end removably received in a cavity of the filter holder, and the second end comprising an internal thread for coupling with an external thread of the camera lens (Palmer: see fig. 1 and col. 3, lines 3-14, in which the T-adaptor 30 has a first end 21 and a second end 24, the first end 21 removably received in a cavity of the night vision device 20, and the second end 24 comprising an inter thread for coupling with an external thread of the optical attachment 60).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Palmer with the system/method of primary reference to include that the lens adapter has a first end and a second end, the first end removably received in a cavity of the filter holder, and the second end comprising an internal thread for coupling with an external thread of the camera lens.
One would have been motivated to attach the camera lens to the device more secure. 
Shimizu in the combination with Palmer does not explicitly disclose that the second end comprising an external thread for coupling with an internal thread of the camera lens. 
However, it is a common knowledge to have that the second end comprising an external thread for coupling with an internal thread of the camera lens as suggested by Palmer in col. 3, lines 3-14. 
Therefore, it would have been obvious to one of ordinary skill in the art to have the second end comprising an external thread for coupling with an internal thread of the camera lens, thereby providing alternative way to connect a camera lens to the device. 

Regarding claim 6, Shimizu in the combination with Palmer discloses the camera matte box of claim 5.
Palmer further teaches that the filter holder comprises a fastener operable to fasten the first end of the lens adapter in the cavity of the filter holder (Palmer: see fig. 1 and col. 3, lines 51-54, wherein night vision device 20 comprises a clamping ring 13 to fasten the first end of the T-adaptor 30 in the cavity of the night vision device 20).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Palmer with the system/method of primary references to include a fastener.
One would have been motivated to connect the camera lens to the device more secure. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (“Shimizu”, US 2018/0278817) in view of Wietkamp et al. (“Wietkamp”, US 2019/0241130).

Regarding claim 12, Shimizu discloses the camera matte box of claim 1.
Shimizu does not disclose comprising at least one flap removably and rotatably attached to the body, the at least one flap configurable at a plurality of angles with respect to the body to block light from entering the camera matte box.
On the other hand, Wietkamp teaches comprising at least one flap removably and rotatably attached to the body, the at least one flap configurable at a plurality of angles with respect to the body to block light from entering the camera matte box (Wietkamp: see fig. 1, abstract and par. [0027], wherein flap 8 removably and rotatably attached to a carrier element 3, flap 8 configurable at a plurality of angles as pivoting about an axis 10 with respect to the carrier element 3 to block light from entering the camera).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wietkamp with the system/method of primary reference to include a flap.
One would have been motivated to protect the camera from moisture and dirt (Wietkamp: see par. [0032]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (“Shimizu”, US 2018/0278817) in view of Yamazaki (US 2020/0073214).

Regarding clam 18, Shimizu discloses the adjustable filter of claim 17.
Shimizu does not explicitly disclose that the gear transmission mechanism comprises a gear that is at least partially exposed outside of the housing.
However, Yamazaki teaches that the gear transmission mechanism comprises a gear that is at least partially exposed outside of the housing (Yamazaki: see figs. 1, 4 and pars. [0028], [0056], wherein a gear portion 112a of a filter unit 100 is at least partially exposed outside of a lens barrel 10. The Examiner broadly interprets that the gear portion 112a is also exposed outside of the camera housing).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yamazaki with the system/method of primary reference to include a gear exposing outside the housing.
One would have been motivated to provide alternative form of the design for the filter control module.  

Claims 7-10, 13-16, 20-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (“Shimizu”, US 2018/0278817).

Regarding claim 7, Shimizu discloses the camera matte box of claim 1, wherein the electrical filter control module comprises: 
a motor output driven by the motor to adjust the position of the adjustable filter (Shimizu: see fig. 11 and par. [0091], wherein a worm gear 418 driven by the stepping motor 416 to adjust the position of the ND turret 423).
The third embodiment of Shimizu does not explicitly disclose a controller and a motor controlled by the controller. 
However, the seventh embodiment of Shimizu teaches a controller and a motor controlled by the controller (Seventh embodiment of Shimizu: see figs. 24A-24B and par. [0127], wherein a camera controller 124 and an actuator 527 controlled by the camera controller 124). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of seventh embodiment of Shimizu with the system/method of primary reference to include a controller and a motor controlled by the controller. 
One would have been motivated to control a motor based on specific requirements. 

Regarding claim 8, Shimizu discloses the camera matte box of claim 7. 
This embodiment of Shimizu does not explicitly disclose that a user interface for configuring at least one parameter of the electrical filter control module.
On the other hand, seventh embodiment of Shimizu teaches that a user interface for configuring at least one parameter of the motor (Seventh embodiment of Shimizu: see figs. 24A-24B and pars. [0127], [0133], [0140], wherein an operation section 19 for configured at least one parameter of the actuator).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of seventh embodiment of Shimizu with the system/method of primary reference to include a user interface.
One would have been motivated to easily control a filter by a user interface. 

Regarding claim 9, Shimizu discloses the camera matte box of claim 7, wherein the motor output is rotatably coupled to the adjustable filter (Shimizu: see par. [0091], noted that the worm gear 418 is rotatably coupled to the ND turret 423 by an outer peripheral gear).

Regarding claim 10, Shimizu discloses the camera matte box of claim 9, wherein the motor output comprises a gear that meshes with a gear of the adjustable filter (Shimizu: see par. [0091], wherein the worm gear 418 meshes with the outer peripheral gear of the ND turret 423).

Regarding claim 13, Shimizu discloses a camera filter control apparatus in a camera matte box comprises: 
a motor adjusts the position of an adjustable filter of the camera matte box (Shimizu: see fig. 11 and par. [0091], wherein the ND turret 423 is rotated by the stepping motor 416); 
a motor output driven by the motor, configured to electrically adjust a position of the adjustable filter (Shimizu: see fig. 11 and par. [0091], wherein a worm gear 418 driven by the stepping motor 416, configured to electrically adjust the position of the ND turret 423).
The third embodiment of Shimizu does not explicitly disclose a controller configured to receive a command for controlling a filter, a motor controlled by the controller according to the command. 
However, the seventh embodiment of Shimizu teaches that a controller configured to receive a command for controlling a filter, a motor controlled by the controller according to the command (Seventh embodiment of Shimizu: see figs. 24A-24B and pars. [0127], [0133], [0140], noted that a camera controller 124 configured to receive a command from an operation section 19 for controlling a filter 520, an actuator 527 controlled by the camera controller 124 according to a command from the operation section 19). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of seventh embodiment of Shimizu with the system/method of primary reference to include a controller and a motor controlled by the controller based on a command.
One would have been motivated to control a motor based on specific requirements to obtain better quality image data. 

Regarding claim 14, Shimizu discloses the camera filter control apparatus of claim 13.
The seventh embodiment of Shimizu further teaches that the controller is configured to receive the command using a wired communication interface (Seventh embodiment of Shimizu: see par. [0133], wherein the camera controller 124 is configured to receive the command using a wired communication interface as the operation section 19 included in the device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of seventh embodiment of Shimizu with the system/method of primary reference to include that the controller is configured to receive the command using a wired communication interface.
One would have been motivated to have communication between the user interface with the device.  

Regarding claim 15, Shimizu discloses the camera filter control apparatus of claim 13. 
Seventh embodiment of Shimizu further teaches that a user interface for configuring at least one parameter of the camera filter control apparatus (Seventh embodiment of Shimizu: see figs. 24A-24B and pars. [0127], [0133], [0140], wherein an operation section 19 for configured at least one parameter of the actuator).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of seventh embodiment of Shimizu with the system/method of primary reference to include a user interface.
One would have been motivated to easily control a filter by a user interface. 

Regarding claim 16, Shimizu discloses the camera filter control apparatus of claim 13, wherein the motor output comprises a gear that is configured to mesh with a gear of the adjustable filter in order to rotate the adjustable filter (Shimizu: see par. [0091], in which the worm gear 418 meshes with an outer peripheral gear of the ND turret 423 in order to rotate the ND turret 423).
Seventh embodiment of Shimizu further teaches that a filter is controlled by the command (Seventh embodiment of Shimizu: see figs. 24A-24B and pars. [0127], [0133], [0140], noted that ND filter 13/400 including the ND turret 423 is controlled by the command from the operation section 19). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of seventh embodiment of Shimizu with the system/method of primary reference to include a filter controlled by the command.
One would have been motivated to control a filter based on specific requirements.

Regarding claim 20, Shimizu discloses a method of operating a camera matte box, comprising: 
removably installing an adjustable filter in the camera matte box (Shimizu: see fig. 11 and par. [0092], wherein removably installing ND turret 423 on a shaft 439 in the camera matte box as a camera body 1); 
receiving a signal to control the adjustable filter (Shimizu: see fig. 11 and par. [0091], in which a stepping motor 416 drives a worm gear 418 to control the ND turret 423); and 
electrically adjusting a position of the adjustable filter in the camera matte box according to the signal (Shimizu: see fig. 11 and par. [0091], noted that the stepping motor 416 electrically adjusts a position of the ND turret 423 in the camera matte box as the camera body 1 according to the signal from a worm gear 418).
This third embodiment of Shimizu does not explicitly disclose a command to control a filter.
However, the seventh embodiment of Shimizu teaches a command to control a filter (Seventh embodiment of Shimizu: see figs. 24A-24B and pars. [0127], [0133], [0140],wherein a command from an operation section 19 to control a filter 520).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of seventh embodiment of Shimizu with the system/method of primary reference to include a command to control a filter. 
One would have been motivated to make easily in controlling a filter based on a command. 

Regarding claim 21, Shimizu discloses the method of claim 20, wherein electrically adjusting the position of the adjustable filter comprises: 
activating a motor to turn a gear rotatably connected with the adjustable filter (Shimizu: see fig. 11 and par. [0091], in which activating a stepping motor 416 to turn a worm gear 418 rotatably connected with the ND turret 423).

Regarding claim 24, Shimizu discloses the method of claim 20.
The seventh embodiment of Shimizu further teaches receiving the command using a wired communication interface (Seventh embodiment of Shimizu: see figs. 24A-24B and pars. [0127], [0133], [0140], in which the command from the operation section 19 using a wired communication interface as the operation section 19 disposed in the device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of seventh embodiment of Shimizu with the system/method of primary reference to include the command using a wired communication interface.
One would have been motivated to control a component easily by user interface. 

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (“Shimizu”, US 2018/0278817) in view of Palmer (US 5,564,817).

Regarding claim 22, Shimizu discloses the method of claim 20.
Shimizu does not explicitly disclose comprising removably connecting the camera matte box to a camera lens using an changeable lens adapter, wherein one end of the changeable lens adapter has a thread configured to engage a thread of the camera lens.
However, Palmer teaches comprising removably connecting the camera matte box to a camera lens using an changeable lens adapter, wherein one end of the changeable lens adapter has a thread configured to engage a thread of the camera lens (Palmer: see fig. 1 and col. 3, lines 3-14, noted that removably connecting the night vision device 20 to a optical attachment 60 using T-adaptor 30, wherein one end of the T-adaptor 30 has a thread configured to engage a thread of the optical attachment 60).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Palmer with the system/method of primary reference to include removably connecting the camera matte box to a camera lens using an changeable lens adapter, wherein one end of the changeable lens adapter has a thread configured to engage a thread of the camera lens.
One would have been motivated to attach the camera lens to the device more secure by having lens adaptor including a thread.

Regarding claim 23, Shimizu in the combination with Palmer discloses the method of claim 22, further comprising: removably installing a non-adjustable filter in the camera matte box, wherein the adjustable filter and the non-adjustable filter are aligned in an axial direction toward the camera lens (Shimizu: see figs 1-3, 11 and par. [0053], [0093]-[0094], wherein the front base 11 holds a non-adjustable filter as an unnecessary light reduction turret 430, wherein the adjustable filter as the ND turret 423 and the non-adjustable filter as the unnecessary light reduction turret 430 are aligned in an axial direction toward the camera lens).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697        


/LIN YE/Supervisory Patent Examiner, Art Unit 2697